DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 10-13, 16-17, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Renz (US 2008/0011014) in view of Bhatti (US 2009/0178426).
	As to claim 1, Renz teaches a CO2 based refrigeration system (paragraph 2) comprising: a condenser 18 for transferring heat from a CO2 refrigerant of the system to an air stream 20 (paragraph 57).
	Renz does not explicitly teach an indirect evaporative cooler arranged to cool an ambient air stream without changing its moisture content, and to supply the cooled ambient air to the condenser 18 to facilitate the transfer of heat. However, Bhatti teaches utilizing an indirect evaporative cooler 90 to cool an ambient air stream 500 by flowing the ambient air stream 500 through dry plates 200 without changing the moisture content of the ambient air stream 500, and to supply the cooled ambient air to a condenser 600 to facilitate the transfer of heat from refrigerant therein (paragraphs 31-32, 34-37). Using such an evaporative cooling configuration provides increased refrigerant cooling performance at a condenser (paragraphs 2-7). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Renz such that the air stream 20 is an indirectly cooled evaporative air stream as taught by Bhatti because it would improve the heat exchange capabilities of the condenser 18. 
	Bhatti teaches the indirect evaporative cooler 90 comprising a first channel 225 for receipt of a first ambient air stream from an air source (paragraph 25) and a second channel 125 separate from the first channel 225, the second channel 125 for receipt of a second air stream and comprising a wetted surface for supplying water to the second air stream by way of evaporation (paragraph 23). The core structure 15 of the evaporative cooler 90, which includes heat transfer fins 215 and plate sides 110/210, is formed of a heat conductive material (paragraph 39) and therefore operates as a heat exchanger for exchanging heat between the first and second channels (paragraph 2).
	As to claim 3, Bhatti teaches the indirect evaporative cooler 90 comprising a diverter 242 to divert at least a portion of the first ambient air stream into the second channel 125, whereby the second air stream comprises the diverted portion of the first ambient air stream (paragraph 25).
	As to claim 4, Bhatti teaches the first air stream of the indirect evaporative cooler 90 comprising the cooled ambient air 500 supplied to the condenser for condensing the refrigerant (Fig. 4; paragraphs 31-32, 34-37).
	As to claim 10, Renz teaches a metering device 24 which is an expansion device configured to create a pressure drop so that part of the refrigerant liquifies when received a supercritical state from the condenser 18 configured to cause supercritical refrigerant, when received from the condenser 18, to condense (Fig. 4 at point Z; paragraphs 6 and 91).
	As to claim 11, Renz teaches a bypass valve 26 configurable between a first position in which the refrigerant bypasses the metering device 24 and a second position in which the refrigerant passes through the metering device 24 (Fig. 1; paragraphs 89 and 91).
	As to claims 12-13, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus of Renz.
	As to claims 16-17, Renz teaches determining whether the CO2 refrigerant is in a subcritical or supercritical state at the step of transferring heat in the condenser 18, wherein if the CO2 refrigerant is supercritical the method further comprises reducing the pressure of the CO2 refrigerant by way of throttling, to liquefy at least a portion of the CO2 refrigerant (paragraphs 89-91 and 99-102).
	As to claims 18-20, Renz, as modified and discussed in the rejections above, teaches most of the limitations of the claims. Furthermore, the metering device 24 provides a pressure drop that results in liquefied refrigerant (shown from point C’ to point Z in Fig. 4), wherein a flash gas component is necessarily generated in the form of vaporized refrigerant provided to the container 18 (Fig. 1; paragraphs 91-92).


Claims 5-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Renz and Bhatti as applied above, and further in view of Raghavachari (US 2009/0217679).
	As to claims 5-7 and 14, Renz, as modified, teaches a controller 90 (Renz, paragraph 75) and a fan to move the ambient air 500 through the indirect evaporative cooler 90 and condenser 600 (Bhatti, Fig. 2), but does not explicitly teach that the controller 90 controls the fan to move air based on relative humidity and temperature of the air source. However, Raghavachari teaches controlling a fan to move an ambient air stream through a condenser based on the relative humidity and temperature of the air source in order to optimize system operation (paragraphs 21 and 31). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the controller 90 of Renz to control the fan to move air based on relative humidity and temperature of the air source as taught by Raghavachari because it would allow for increased optimization of the system operation.
	As to claims 8 and 15, Renz teaches maintaining the refrigerant temperature in the condenser at a temperature below a threshold in order to maintain the refrigerant in the condenser in a subcritical state (paragraph 91; see points Z and C in Fig. 4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Renz and Bhatti and Raghavachari as applied above, and further in view of Yoon (US 2016/0131384).
	As to claim 9, Renz, as modified and discussed above, teaches measuring the temperature of the air source (Raghavachari, paragraph 21) but does not explicitly teach measuring the relative humidity of the air source. However Yoon teaches using a sensor to measure relative humidity of an outdoor air source to allow for control to increase operating efficiency (paragraphs 121-122). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Renz to include measuring the relative humidity of the air source as taught by Yoon in order to provide a high efficiency cooling control. 

Response to Arguments
Applicant’s arguments, see pages 49-50, filed 1/27/2022, with respect to the objections to the specification, drawings, and claims, as well as the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. Therefore the objections and 112(f) interpretation have been withdrawn. 
Applicant’s arguments, see pages 51-52, filed with respect to the rejection(s) of claim(s) 18-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Renz (US 2008/0011014) and Bhatti (US 2009/0178426).
Applicant's arguments, see pages 51-57, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	The applicant argues that one of ordinary skill in the art would not be motived to re-engineer the refrigeration system of Renz for use with indirect evaporative cooling. The examiner respectfully disagrees. Renz is relatively silent regarding the manner in which condenser 18 is supplied with the ambient air stream 20, and thus there is nothing in the reference that would teach away from using indirect evaporative cooling at the condenser 18. Furthermore, Bhatti teaches that utilizing such an indirect evaporative cooling configuration as that claimed provides increased refrigerant cooling performance at a condenser (paragraphs 2-7). Therefore it is maintained that one of ordinary skill in the art would recognize the advantages of using an indirect cooler as taught by Bhatti at the condenser 18 of Renz. 
	The applicant argues that Bhatti teaches direct cooling and would not suggest an indirect evaporative cooler providing a cooled air stream to a condenser. The examiner respectfully disagrees. First it is noted that Bhatti explicitly teaches using an indirect evaporative cooler for a condenser (paragraphs 2-3). Additionally, the condenser 600 of Bhatti is, at least partially, cooled by the dry air stream in channels 225. The heat absorbed by the dry air stream causes evaporation of water in the wet air stream in channels 125 and thus indirect evaporative cooling of condensers 600 is performed. Therefore it is maintained that Bhatti teaches indirect evaporative cooling for a condenser.
	The applicant argues that Bhatti does not explicitly teach cooling an ambient air stream without changing its moisture content because some of the air stream 500 is diverted to the wet channels 125. The examiner respectfully disagrees. While there is an air stream that is provided to the wet channels, it is also true that a dry air stream exists in the dry channels 225. The air stream that remains in channels 225 is cooled due to heat exchange with the channels 125, and thus the air in channels 225 is cooled without changing its moisture content. Therefore it is maintained that combination of cited prior art meets the limitations of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763